DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 10-12, 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20130138989).

Regarding claim 1, Jang teaches
A power management method adapted to an electronic apparatus (Fig. 4) comprising a battery device (Fig. 4 (410 - battery), the power management method comprising: 
obtaining, by the processor (Fig. 4, (420 – processor), a target time inputted in a user interface by a user according to a user input received via an input device; ([0073], “The setting unit 120 receives the desired usage time of the electronic device from the user in operation S830”)
activating timing by the processor to obtain an elapsed time; ([0046], “When the usage time is set, the slide unit 244 moves in a direction in which numbers of the scales are reduced as time elapses, and when the set usage time expires”)
5determining a remaining demand time according to the target time and the elapsed time by the processor; ([0076], “After the user inputs the usage time, the usage time is decreased gradually as time elapses. The determination unit 130 calculates how much power has to be consumed per unit time in order to consume all the remaining capacity of the battery until the input usage time expires, based on the remaining capacity of the battery and the input usage time that are decreased as time elapses.”) 
obtaining a time-to-empty of the battery device by the processor; and (Fig. 8, [0074], “the usage limitation time may be obtained by dividing the remaining capacity by the predetermined minimum power consumption amount”)
comparing the remaining demand time with the time-to-empty of the battery device by the processor, and (Fig. 8, [0077], “the determination unit 130 compares the reference power amount per unit time that is required to use the electronic device for the usage time input by the user with the power consumption amount per unit time, in order to determine whether the battery is being overly used or not. The determination unit 130 determines that the battery is being overly used when the power consumption amount per unit time exceeds the reference power amount per unit time, … For example, when the reference power amount per unit time is 1 W and the unit time is one minute, the power consumption amount consumed by the battery 410 of the electronic device 400 for one minute is calculated. Then, when the calculated value exceeds the reference power amount per unit time of 1 W, it is determined that the battery is being overly used.” And [0082], “if the input usage time has not expired yet, some of the processes may be repeatedly performed in order for the user to control the power consumption of the battery 410 of the electronic device 400. Before the input usage time expires, the determination unit 130 may repeatedly determine whether the battery is being overly used by comparing the power consumption amount per unit time with the reference power amount per unit time. In addition, the notification unit 140 may continuously notify the user of the determination results of the determination unit 130.”) 
providing a visual notification and a user behavior suggestion message according to a 10comparison result by the processor, wherein the user behavior suggestion message comprises at least one power saving operation. (Fig. 8, [0079-80], “In operation S870, when the determination unit 130 determines that the battery is being overly used, the notification unit 140 notifies the user of the determination result. When it is determined that the battery is being overly used, the following operations S880 and S885 may be performed. In operation S880, when the determination unit 130 determines that the battery is being overly used, the processor 420 operates the adjustment interface through which the power consumption amount of the battery may be adjusted and displays the adjustment interface on the display unit 440.”)
wherein after comparing the remaining demand time with the time-to-empty of the battery device, and providing the visual 20notification and the user behavior suggestion message according to the comparison result, the power management method further comprises: 
determining whether the time-to-empty continues to be less than the remaining demand time in a predetermined period of time; and (Fig. 8 (850)), [0082], “if the input usage time has not expired yet, some of the processes may be repeatedly performed in order for the user to control the power consumption of the battery 410 of the electronic device 400. Before the input usage time expires, the determination unit 130 may repeatedly determine whether the battery is being overly used by comparing the power consumption amount per unit time with the reference power amount per unit time. In addition, the notification unit 140 may continuously notify the user of the determination results of the determination unit 130.”)
lowering power consumption of a hardware device of the electronic apparatus in response to that the time-to-empty continues to be less than the remaining demand time in a predetermined period of time. ([0060], “The adjustment interface 520 may include a message to notify the user that the battery 410 is being overly used, and may display settings of the electronic device 400, which may adjust the consumption of the battery, so as to control the settings of the electronic device 400 to allow the user to decrease the power consumption of the battery 410. For example, the adjustment interface 520 may represent information about at least one setting of the electronic device such as a speed of the processor 420, brightness of the display unit 440, and a communication type of the electronic device 400 so as to control them.”)
Regarding claim 2, Jang teaches wherein after comparing the remaining demand time with the time-to-empty of the battery device, and providing the visual notification and the user behavior suggestion message according to the comparison result, the 15power management method further comprises: detecting that the at least one power saving operation is performed, wherein the time-to-empty increases in response to that the at least one power saving operation is performed. (Figs.5 and 8 (880), [0060], “The adjustment interface 520 may include a message to notify the user that the battery 410 is being overly used, and may display settings of the electronic device 400, which may adjust the consumption of the battery, so as to control the settings of the electronic device 400 to allow the user to decrease the power consumption of the battery 410. For example, the adjustment interface 520 may represent information about at least one setting of the electronic device such as a speed of the processor 420, brightness of the display unit 440, and a communication type of the electronic device 400 so as to control them. The user may increase or decrease the speed of the processor 420, according to the kind of desired operation to be performed, may adjust the brightness of the display unit 420, according to a peripheral environment in which the electronic device 400 is located, and may turn off the setting of any unnecessary communication method that increases the power consumption of the battery 410, by using the input unit 450.”)
Regarding claim 4, Jang teaches wherein an operation of lowering-16-File: 096456usf the power consumption of the hardware device of the electronic apparatus comprises: lowering an operating frequency of a processor or a graphics processor or reducing a charge current provided to an external device. ([0060], “which may adjust the consumption of the battery, so as to control the settings of the electronic device 400 to allow the user to decrease the power consumption of the battery 410. For example, the adjustment interface 520 may represent information about at least one setting of the electronic device such as a speed of the processor 420”)
Regarding claim 5, Jang teaches wherein comparing the remaining 5demand time with the time-to-empty of the battery device, and providing the visual notification and the user behavior suggestion message according to the comparison result comprises: 
determining whether the time-to-empty of the battery device is greater than or equal to the remaining demand time; (Figs 8 (850 – No))
controlling the visual notification to be presented in a first visual state and not providing the 10user behavior suggestion message if the time-to-empty of the battery device is greater than or equal to the remaining demand time; and (Fig. 8 (860))
controlling the visual notification to be presented in a second visual state or a third visual state and providing the user behavior suggestion message if the time-to-empty of the battery device is less than the remaining demand time. (Fig. 8 ((850 - yes) and S860))
Regarding claim 8, Jang teaches wherein the time-to-empty of the battery device is determined according to an average discharge current value of the battery device. ([0076], “For example, the remaining capacity of the battery is 300 Wh and the user inputs the usage time of 5 hours, an average power consumption amount that may be consumed by the electronic device for an hour is 60 W. Here, when the unit time is one minute, the power consumption amount consumed by the electronic device per unit time is 1 W”)
Regarding claim 10, Jang teaches wherein the at least one power saving operation comprises closing an idle application, lowering a display brightness of a display, lowering a volume of a speaker, turning off a communication function or removing an external storage device. ([0050], “For example, the adjustment interface 520 may represent information about at least one setting of the electronic device such as a speed of the processor 420, brightness of the display unit 440, and a communication type of the electronic device 400 ”)

As to claims 11-12, 14-15, 18, and 20, Jang teaches these claims according to the reasoning provided in claims 1-2, 4-5, 8, and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Li et al. (US 20190086955).
Regarding claim 9, Jang teaches a notification but do not teach the notification is based on the backlight of the keyboard. Li teaches wherein an operation of providing 10the visual notification comprises controlling a keyboard backlight to emit light. ([0098], “a device can include an indicator light that indicates that the device is in a wireless keyboard mode. In such an example, the indicator light may optionally be a backlight of one or more keys of a keyboard of the device. For example, the keyboard may “glow” in a particular color in the wireless keyboard mode that indicates that the device is in the wireless keyboard mode where, in another different mode, the keyboard may “glow” in a different color or, for example, no color (e.g., no backlighting). … a device can include lighting circuitry that controls lighting of a keyboard. For example, such lighting circuitry may control lighting of the keyboard based at least in part on power level of a battery operatively coupled to the keyboard. In such an example, the color may change and/or intensity may change in a manner that depends on power level of a battery or batteries.”)
Li is cited to teach a similar concept of operation of an electronic device.  Li teaches the concept of using the keyboard back light to indication power issues for the computer via different colors. Jang teach notifying the user when power saving modes are required need to be initiated to complete a task (like watching a video). Based on Li and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jang to use a keyboard backlight color as a way to notify the user of an issue. 
As to claim 19, Jang and Li teach this claim according to the reasoning provided in claim 9.
Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 9, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187